Name: Council Regulation (EC) No 193/98 of 20 January 1998 amending Regulation (EEC) No 1323/90 instituting specific aid for sheep and goat farming in certain less- favoured areas of the Community
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  means of agricultural production;  cooperation policy
 Date Published: nan

 Avis juridique important|31998R0193Council Regulation (EC) No 193/98 of 20 January 1998 amending Regulation (EEC) No 1323/90 instituting specific aid for sheep and goat farming in certain less- favoured areas of the Community Official Journal L 020 , 27/01/1998 P. 0018 - 0018COUNCIL REGULATION (EC) No 193/98 of 20 January 1998 amending Regulation (EEC) No 1323/90 instituting specific aid for sheep and goat farming in certain less-favoured areas of the CommunityTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas prices are in serious decline on the Community market in sheep's and goat's milk products and the situation is unlikely to improve in the medium term;Whereas this situation leads to negative consequences for the incomes of the producers concerned; whereas this reduction in income is likely to be extremely unfavourable in less-favoured areas listed under Council Regulation (EC) No 950/97 of 20 May 1997 on improving the efficiency of agricultural structures (2), where there is little alternative to production using the existing sheep and goat dairy breeds; whereas the producers in those areas should be compensated by increasing from 70 % to 90 % the percentage granted to them of the amount of specific aid for sheep and goat farming in certain less-favoured areas of the Community calculated under Regulation (EEC) No 1323/90 (3), on the specific aid granted for non-dairy ewes,HAS ADOPTED THIS REGULATION:Article 1 Article 1(1) of Regulation (EEC) No 1323/90 is hereby amended as follows:- in the second indent, 'ECU 4,589` shall be replaced by 'ECU 5,977`,- in the third indent, 'ECU 4,589` shall be replaced by 'ECU 5,977`.Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from the beginning of the 1998 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 January 1998.For the CouncilThe PresidentJ. CUNNINGHAM(1) Opinion delivered on 14 January 1998 (not yet published in the Official Journal).(2) OJ L 142, 2. 6. 1997, p. 1.(3) OJ L 132, 23. 5. 1990, p. 17. Regulation as last amended by Regulation (EC) No 40/96 (OJ L 10, 13. 1. 1996, p. 6).